Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-19-00663-CV

                                MEDFINMANAGER, LLC,
                                      Appellant

                                              v.

                                Hugo Xavier De los SANTOS,
                                         Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI18512
                       Honorable Mary Lou Alvarez, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the appellant.

       SIGNED October 14, 2020.



                                               _________________________________
                                               Liza A. Rodriguez, Justice